- 68 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
               STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                           Cite as 292 Neb. 68




             State   of   Nebraska    on behalf of Jakai     C.,
                minor child, appellee, v.       Tiffany M.,
                appellee, and     Damian      C., appellant.
                                ___ N.W.2d ___

                   Filed November 13, 2015.    No. S-13-1052.

 1.	 Affidavits: Appeal and Error. A district court’s denial of in forma
      pauperis status under Neb. Rev. Stat. § 25-2301.02 (Reissue 2008) is
      reviewed de novo on the record based on the transcript of the hearing or
      the written statement of the court.
 2.	 Child Custody: Appeal and Error. Child custody determinations are
      matters initially entrusted to the discretion of the trial court, and
      although reviewed de novo on the record, the trial court’s determination
      will normally be affirmed absent an abuse of discretion.
 3.	 Affidavits: Fees: Appeal and Error. The filing of a poverty affidavit,
      properly confirmed by oath or affirmation, serves as a substitute for the
      docket fee for an appeal.
 4.	 Judgments: Words and Phrases. An abuse of discretion occurs when
      a trial court bases its decision upon reasons that are untenable or unrea-
      sonable or if its action is clearly against justice or conscience, reason,
      and evidence.
  5.	 ____: ____. A judicial abuse of discretion requires that the reasons or
      rulings of the trial court be clearly untenable insofar as they unfairly
      deprive a litigant of a substantial right and a just result.
 6.	 Child Custody: Appeal and Error. In child custody cases, where the
      credible evidence is in conflict on a material issue of fact, the appellate
      court considers, and may give weight to, the fact that the trial judge
      heard and observed the witnesses and accepted one version of the facts
      rather than another.
 7.	 Child Custody: Proof. In a child custody modification case, first,
      the party seeking modification must show a material change in cir-
      cumstances, occurring after the entry of the previous custody order
      and affecting the best interests of the child. Next, the party seeking
                                   - 69 -
                      Nebraska A dvance Sheets
                       292 Nebraska R eports
              STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                          Cite as 292 Neb. 68

     modification must prove that changing the child’s custody is in the
     child’s best interests.
 8.	 Modification of Decree: Words and Phrases. A material change in
     circumstances means the occurrence of something which, had it been
     known at the time of the initial decree, would have persuaded the court
     to decree differently.
 9.	 Child Custody: Proof. The party seeking modification of child custody
     bears the burden of showing as an initial matter that there has been a
     change in circumstances.
10.	 Child Custody: Evidence: Time. In determining whether the custody
     of a minor child should be changed, the evidence of the custodial par-
     ent’s behavior during the year or so before the hearing on the motion to
     modify is of more significance than the behavior prior to that time.

   Appeal from the District Court for Sarpy County: M ax
K elch, Judge. Affirmed.
   Amy Sherman for appellant.
  Paul J. Gardner, John C. Wieland, and Kevin J. McCoy, of
Smith, Gardner, Slusky, Lazer, Pohren & Rogers, L.L.P., for
appellee Tiffany M.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, Cassel, and Stacy, JJ.
   Miller-Lerman, J.
                     NATURE OF CASE
   Damian C., the appellant, and Tiffany M., the appellee,
have a minor child together, Jakai C. In July 2011, the district
court for Sarpy County filed a “Decree of Paternity, Custody,
and Parenting Time,” which awarded joint legal custody to
the parties, awarded physical custody to Tiffany, and ordered
Damian to pay child support. In 2012, Damian filed a com-
plaint to modify the decree, seeking sole legal and physical
custody and an order that Tiffany pay child support. Tiffany
filed a cross-complaint requesting that Damian’s child sup-
port obligation be increased. After a modification hearing, on
November 8, 2013, the district court filed its order in which it
                              - 70 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

denied a change of custody and increased Damian’s child sup-
port obligation. This is the order currently on appeal.
   On December 2, 2013, Damian filed his first notice of appeal
seeking review of the merits of the November 8 order, along
with a motion to proceed in forma pauperis on appeal and a
poverty affidavit. On December 12, the district court denied
the motion to proceed in forma pauperis without comment,
but later vacated that ruling. Without holding an evidentiary
hearing, on December 16, the district court filed an amended
order denying Damian’s motion to proceed in forma pauperis
on appeal based on the district court’s determination that
Damian had sufficient funds. On January 13, 2014, Damian
filed a second notice of appeal, posted a bond, and paid the
appellate docket fee. The January 13 filing sought review of
the December 16, 2013, amended order denying him in forma
pauperis status on appeal.
   The appeal proceeded to oral argument on November 6,
2014, but there was no bill of exceptions filed for our review
of the in forma pauperis ruling or the merits. On November
12, we entered an order in which we vacated the December 16,
2013, amended order and remanded the in forma pauperis issue
to the district court for an evidentiary hearing on the issue of
Damian’s ability to pay. On November 14, 2014, the district
court filed an order which granted Damian the right to proceed
in forma pauperis on appeal.
   The in forma pauperis issue has been resolved, and a record
of the proceedings in the district court have now been prepared
and filed. As explained below, following our de novo review
of the record, we determine that the district court did not abuse
its discretion when it declined to modify custody of Jakai, and
in all respects, we affirm the November 8, 2013, order of the
district court.

                  STATEMENT OF FACTS
  Damian and Tiffany had a child together, Jakai, who was
born in October 2009. Damian and Tiffany were never married.
                             - 71 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
           STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                       Cite as 292 Neb. 68

On February 17, 2010, the State on behalf of Jakai filed a
“Paternity Complaint” against Damian, seeking the entry of a
judgment of paternity against Damian and the entry of an order
of child support against Damian. The district court entered a
determination of paternity finding Damian to be the biological
father of Jakai and entered a temporary order of child support
against Damian in the amount of $50 per month.
   On July 29, 2011, the district court filed its “Decree of
Paternity, Custody, and Parenting Time.” The decree provided
that Tiffany and Damian would have joint legal custody of
Jakai, and Tiffany was awarded physical custody subject to
Damian’s parenting time. The decree also incorporated a previ-
ous order of child support, which set Damian’s child support
obligation in the amount of $121 per month.
   On March 21, 2012, Damian filed a complaint to modify the
decree. Damian alleged that there had been a material change
in circumstances since the entry of the decree. Damian stated
that Tiffany had failed to comply with the decree in the fol-
lowing ways: interfering with Damian’s parenting time; failing
to comply with the terms of joint legal custody, specifically
regarding Jakai’s medical treatment, daycare provider, edu-
cation, and religion; and failing to comply with provisions
regarding exchanging the child. Damian requested that he
be granted sole legal and physical custody of Jakai and that
Tiffany be ordered to pay child support. During the approxi-
mately 11⁄2 years that Damian’s complaint to modify was pend-
ing, the district court twice found Tiffany guilty of contempt
for failing to provide parenting time as previously ordered by
the Court.
   On January 23, 2013, Tiffany filed a cross-complaint seek-
ing to modify the decree. She sought an increase in Damian’s
obligation of child support, alleging that there had been a
substantial and material change in circumstances warranting
a modification of the decree. She also requested that the
decree be modified to change the arrangements for exchang-
ing the child between the parties and to allow the parties to
                              - 72 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

communicate telephonically with Jakai during the other party’s
parenting time.
   A trial regarding the cross-motions for modification was
held on November 5, 2013. Tiffany, Damian, and Damian’s
mother testified at the trial. Damian offered and the court
received 12 exhibits. Tiffany offered and the court received
five exhibits.
   After the trial, on November 8, 2013, the district court
filed an order which did not modify custody but did increase
Damian’s child support obligation. This is the order at issue
in this appeal. In its November 8 order, the court determined
that Damian failed to show a material change in circumstances
which would require a change of custody of Jakai and, in any
event, that the evidence failed to show a change in custody was
in Jakai’s best interests. The court further determined that there
had been a material change in circumstances with respect to
Damian’s finances, and the court increased Damian’s child sup-
port obligation to $407 per month. The court denied all other
requests of the parties.
   On December 2, 2013, Damian filed a notice of appeal seek-
ing review of the rulings in the November 8 order. He also
filed a motion to proceed in forma pauperis on appeal and a
poverty affidavit in support of the motion. On December 12,
the district court filed an order in which it simply stated that
Damian’s “Motion to Proceed In Forma Pauperis is denied.”
   On December 16, 2013, the district court filed an amended
order, which stated:
         On December 12, 2013, this Court entered an Order
      without hearing or opinion denying [Damian’s] Motion
      to Proceed In Forma Pauperis. However, pursuant to
      Neb.Rev.Stat. §25-2301.02 [(Reissue 2008)] and Glass
      v. Kenney, 268 Neb. 704[, 687 N.W.2d 907] (2004), this
      Court failed to hold an evidentiary hearing or provide
      written statement of its reasons, findings, and conclu-
      sions. Therefore, this Court finds that the Order, dated
      December 12, 2013, must be vacated and an Amended
                               - 73 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

      Order be issued which complies with both the Nebraska
      Statute and the case law of our Supreme Court.
   In its December 16, 2013, amended order, the court denied
Damian’s December 2 motion to proceed in forma pauperis on
appeal based on its determination that Damian “is not a per-
son who qualifies to proceed In Forma Pauperis.” The court
provided written reasons for its determination that Damian
was not eligible to proceed in forma pauperis, all to the effect
that Damian had sufficient funds. However, according to the
record on appeal, an evidentiary hearing on the matter was
not held.
   Neb. Rev. Stat. § 25-2301.02 (Reissue 2008), to which ref-
erence is made in the district court’s order of December 16,
2013, provides:
         (1) An application to proceed in forma pauperis shall
      be granted unless there is an objection that the party fil-
      ing the application (a) has sufficient funds to pay costs,
      fees, or security or (b) is asserting legal positions which
      are frivolous or malicious. The objection to the applica-
      tion shall be made within thirty days after the filing of
      the application or at any time if the ground for the objec-
      tion is that the initial application was fraudulent. Such
      objection may be made by the court on its own motion
      or on the motion of any interested person. The motion
      objecting to the application shall specifically set forth
      the grounds of the objection. An evidentiary hearing
      shall be conducted on the objection unless the objection
      is by the court on its own motion on the grounds that
      the applicant is asserting legal positions which are frivo-
      lous or malicious. If no hearing is held, the court shall
      provide a written statement of its reasons, findings, and
      conclusions for denial of the applicant’s application to
      proceed in forma pauperis which shall become a part of
      the record of the proceeding. If an objection is sustained,
      the party filing the application shall have thirty days after
      the ruling or issuance of the statement to proceed with an
      action or appeal upon payment of fees, costs, or security
                              - 74 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

      notwithstanding the subsequent expiration of any statute
      of limitations or deadline for appeal. In any event, the
      court shall not deny an application on the basis that the
      appellant’s legal positions are frivolous or malicious if to
      do so would deny a defendant his or her constitutional
      right to appeal in a felony case.
         (2) In the event that an application to proceed in forma
      pauperis is denied and an appeal is taken therefrom, the
      aggrieved party may make application for a transcript of
      the hearing on in forma pauperis eligibility. Upon such
      application, the court shall order the transcript to be pre-
      pared and the cost shall be paid by the county in the same
      manner as other claims are paid. The appellate court shall
      review the decision denying in forma pauperis eligibility
      de novo on the record based on the transcript of the hear-
      ing or the written statement of the court.
   On January 13, 2014, Damian filed a second notice of
appeal seeking review of the December 16, 2013, amended
order which denied his December 2 motion to proceed in
forma pauperis on appeal. With the filing of his second notice
of appeal, Damian paid the docketing fee and bond. Damian’s
appeal of the denial of his application to proceed in forma pau-
peris on appeal was docketed in the existing appeal. We moved
the case to our docket under our statutory authority to regulate
the caseloads of the appellate courts of this state. See Neb.
Rev. Stat. § 24-1106(3) (Reissue 2008).
   The appeal was set for oral argument on November 6, 2014,
but there was no bill of exceptions pertaining to either the
in forma pauperis issue or the modification trial to review.
Because the threshold issue in this appeal was Damian’s eligi-
bility to proceed in forma pauperis, we considered this issue,
and on November 12, we entered the following order:
         Damian C., appellant, moves this Court for an
      order reversing the district court’s amended order filed
      December 16, 2013, which denied his motion to proceed
      in forma pauperis on appeal based on a finding regard-
      ing indigency, but not based on any finding pertaining
                              - 75 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

      to frivolous grounds. Upon due consideration, the order
      of December 16, 2013, is ordered vacated and the in
      forma pauperis on appeal [issue] based on indigency is
      remanded to the district court for an evidentiary hearing in
      accordance with Neb. Rev. Stat. § 25-2301.02(1) (Reissue
      2008). The Clerk of the Supreme Court is directed to send
      a copy of this minute entry to the Clerk of the District
      Court, and the Clerk of the District Court is directed to
      certify a supplemental transcript reflecting the district
      court’s decision following the evidentiary hearing and, if
      denied, the district court reporter is directed to prepare
      a bill of exceptions from the hearing at the expense of
      the county.
   On November 14, 2014, the district court filed an order
which granted Damian the right to proceed in forma pauperis
on appeal. As a result, a bill of exceptions was filed on March
2, 2015.
   The testimony from the modification trial held November
5, 2013, was in conflict. The record generally showed that the
parties disputed the propriety of the manner in which the child
was exchanged and whether each party interfered with the par-
enting time of the other. The record further showed that with
respect to living circumstances, Damian lived with his parents
and was employed at a bank, and Tiffany worked as a certified
nursing assistant and was in nursing school but maintained
her own apartment. Damian testified that Tiffany disparages
him on social media. However, both parties were shown to be
able parents.
   In an order filed November 8, 2013, the district court denied
a change in custody and increased Damian’s child support obli-
gation. Damian appeals.
                ASSIGNMENTS OF ERROR
   Damian claims, restated, that the district court erred when
it (1) determined that Damian did not establish a material
change in circumstances since the entry of the decree, failed
to modify custody so that Damian had sole legal and physical
                              - 76 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

custody, and failed to order Tiffany to pay child support and (2)
increased Damian’s child support obligation. Because Damian
does not argue the second assignment of error in his appellate
brief, we do not analyze it in this appeal. See In re Claims
Against Pierce Elevator, 291 Neb. 798, 868 N.W.2d 781 (2015)
(stating that errors that are assigned but not specifically argued
will not be addressed by appellate court).
                   STANDARDS OF REVIEW
   [1] A district court’s denial of in forma pauperis status under
§ 25-2301.02 is reviewed de novo on the record based on the
transcript of the hearing or the written statement of the court.
§ 25-2301.02(2); State v. Sims, 291 Neb. 475, 865 N.W.2d
800 (2015); Gray v. Kenney, 290 Neb. 888, 863 N.W.2d
127 (2015).
   [2] Child custody determinations are matters initially
entrusted to the discretion of the trial court, and although
reviewed de novo on the record, the trial court’s determination
will normally be affirmed absent an abuse of discretion. Schrag
v. Spear, 290 Neb. 98, 858 N.W.2d 865 (2015).
                          ANALYSIS
In Forma Pauperis Issue.
   When this appeal was initially presented to this court, the
threshold issue was whether the district court erred when,
without conducting an evidentiary hearing, it denied Damian’s
motion to proceed in forma pauperis on appeal for the reason
that Damian had sufficient funds. We determined that the dis-
trict court had erred when it did not conduct a hearing before
denying Damian’s motion to proceed in forma pauperis on
appeal on the grounds of his ability to pay. In our November
12, 2014, order, we vacated the district court’s order deny-
ing Damian’s motion and remanded the issue with directions
to the district court to conduct a hearing on Damian’s abil-
ity to pay before ruling on Damian’s motion to proceed in
forma pauperis on appeal. Below, we discuss our reasoning for
this determination.
                               - 77 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

   [3] Proceedings in forma pauperis are governed by chapter
25, article 23, of the Nebraska Revised Statutes. See Neb.
Rev. Stat. §§ 25-2301 to 25-2310 (Reissue 2008). The term
“in forma pauperis” is defined by statute as “the permission
given by the court for a party to proceed without prepayment
of fees and costs or security.” § 25-2301(2). A party seeking
such permission must file an application including a poverty
“affidavit stating that the affiant is unable to pay the fees and
costs or give security required to proceed with the case, the
nature of the action, defense, or appeal, and the affiant’s belief
that he or she is entitled to redress.” § 25-2301.01. We have
often observed that the filing of a poverty affidavit, properly
confirmed by oath or affirmation, serves as a substitute for
the docket fee for an appeal. In re Interest of Edward B., 285
Neb. 556, 827 N.W.2d 805 (2013). See, also, In re Interest of
Fedalina G., 272 Neb. 314, 721 N.W.2d 638 (2006); Glass v.
Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).
   The centerpiece for our discussion of the in forma pauperis
issue in this case is found in § 25-2301.02, which provides:
         (1) An application to proceed in forma pauperis shall
      be granted unless there is an objection that the party fil-
      ing the application (a) has sufficient funds to pay costs,
      fees, or security or (b) is asserting legal positions which
      are frivolous or malicious. The objection to the applica-
      tion shall be made within thirty days after the filing of
      the application or at any time if the ground for the objec-
      tion is that the initial application was fraudulent. Such
      objection may be made by the court on its own motion
      or on the motion of any interested person. The motion
      objecting to the application shall specifically set forth the
      grounds of the objection. An evidentiary hearing shall be
      conducted on the objection unless the objection is by the
      court on its own motion on the grounds that the appli-
      cant is asserting legal positions which are frivolous or
      malicious. If no hearing is held, the court shall provide a
      written statement of its reasons, findings, and conclusions
                               - 78 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

      for denial of the applicant’s application to proceed in
      forma pauperis which shall become a part of the record
      of the proceeding. If an objection is sustained, the party
      filing the application shall have thirty days after the rul-
      ing or issuance of the statement to proceed with an action
      or appeal upon payment of fees, costs, or security not-
      withstanding the subsequent expiration of any statute of
      limitations or deadline for appeal. In any event, the court
      shall not deny an application on the basis that the appel-
      lant’s legal positions are frivolous or malicious if to do so
      would deny a defendant his or her constitutional right to
      appeal in a felony case.
          (2) In the event that an application to proceed in forma
      pauperis is denied and an appeal is taken therefrom, the
      aggrieved party may make application for a transcript of
      the hearing on in forma pauperis eligibility. Upon such
      application, the court shall order the transcript to be pre-
      pared and the cost shall be paid by the county in the same
      manner as other claims are paid. The appellate court shall
      review the decision denying in forma pauperis eligibility
      de novo on the record based on the transcript of the hear-
      ing or the written statement of the court.
    Except in certain circumstances, the provisions of
§ 25-2301.02(1) generally direct the trial court to grant an
application to proceed in forma pauperis. The trial court can
deny an application for in forma pauperis status if the party
filing the application “has sufficient funds to pay costs, fees,
or security” or if the party filing the application “is asserting
legal positions which are frivolous or malicious,” except where
such denial “would deny a defendant his or her constitutional
right to appeal in a felony case.” § 25-2301.02(1).
    We note that in Flora v. Escudero, 247 Neb. 260, 526
N.W.2d 643 (1995), we determined under a predecessor stat-
ute that a trial court must hold a hearing before denying an
application to proceed in forma pauperis. The requirement
set forth in Flora to the effect that a court provide a hearing
                              - 79 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

before denying any application to proceed in forma pauperis
is no longer a correct requirement. In 1999, the statute relied
on in Flora was substantially amended, see § 25-2301 (Supp.
1999), and two statutes were added, see §§ 25-2301.01 and
25-2301.02 (Supp. 1999). Section 25-2301.02 (Reissue 2008),
which is at issue in the present case, has remained largely
unchanged since its addition in 1999.
   Leaving aside the circumstance where a defendant has
a constitutional right to appeal in a felony case, under the
plain language of § 25-2301.02, a hearing is required on
an objection to an applicant’s request to proceed in forma
pauperis, except that a hearing is not required on the appli-
cation to proceed in forma pauperis if the denial of the
application is because the court, on its own motion, objects
on the grounds that the position asserted by the applicant is
frivolous or malicious. See Moore v. Nebraska Bd. of Parole,
12 Neb. Ct. App. 525, 679 N.W.2d 427 (2004) (recognizing
that § 25-2301.02 superseded requirement set forth in Flora
wherein trial court formerly was required to hold hearing
before denying any application to proceed in forma pauperis).
Specifically, § 25-2301.02(1) states that in the event an objec-
tion is made to the application to proceed in forma pauperis,
“[a]n evidentiary hearing shall be conducted on the objection
unless the objection is by the court on its own motion on the
grounds that the applicant is asserting legal positions which
are frivolous or malicious.” (Emphasis supplied.) To summa-
rize, as we read § 25-2301.02(1), the trial court cannot deny
in forma pauperis status based on the frivolous or malicious
nature of the appeal where a defendant has a constitutional
right to appeal in a felony case, and a hearing is required on
an objection to a party’s application for in forma pauperis sta-
tus, whether the objection is based on the applicant’s ability
to pay or the applicant is asserting a frivolous position, except
where the objection is made on the court’s own motion on the
grounds that the legal positions asserted by the applicant are
frivolous or malicious.
                              - 80 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

   We recently considered a denial of in forma pauperis sta-
tus based on ability to pay in a case where the objection was
raised by the court on its own motion. See State v. Sims, 291
Neb. 475, 865 N.W.2d 800 (2015). In Sims, we stated that a
“hearing is required by the plain language of § 25-2301.02
in the event the court objects to an application to proceed in
forma pauperis on the basis that the party filing the application
‘has sufficient funds to pay costs, fees, or security.’” 291 Neb.
at 478-79, 865 N.W.2d at 803. The present in forma pauperis
issue is controlled by § 25-2301.02 and our reading of the stat-
ute as stated in Sims.
   In this case, on December 2, 2013, Damian filed his notice
of appeal from the district court’s November 8 order on the
merits of the case, and on the same day, he filed his motion
and poverty affidavit to proceed in forma pauperis on appeal.
The rulings made by the district court show that it believed that
Damian had sufficient funds and, on its own motion, denied
Damian’s motion without holding an evidentiary hearing.
Specifically, on December 12, the district court filed an order
in which it simply stated that Damian’s “Motion to Proceed In
Forma Pauperis is denied.” And on December 16, the district
court filed an amended order in which it stated:
         On December 12, 2013, this Court entered an Order
      without hearing or opinion denying [Damian’s] Motion
      to Proceed In Forma Pauperis. However, pursuant to Neb.
      Rev.Stat. §25-2301.02 and Glass v. Kenney, 268 Neb.
704[, 687 N.W.2d 907] (2004), this Court failed to hold
      an evidentiary hearing or provide written statement of its
      reasons, findings, and conclusions. Therefore, this Court
      finds that the Order, dated December 12, 2013, must be
      vacated and an Amended Order be issued which complies
      with both the Nebraska Statute and the case law of our
      Supreme Court.
   In the amended order, the district court set forth Damian’s
income and expenses as reflected in Damian’s motion and
affidavit to proceed in forma pauperis on appeal. Based on
                              - 81 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

this information, the district court determined that Damian
had sufficient funds and thus “is not a person who quali-
fies to proceed In Forma Pauperis.” On January 13, 2014,
Damian filed his notice of appeal from the December 16,
2013, amended order denying his motion to proceed in forma
pauperis on appeal.
   Under § 25-2301.02(1), the court was required to hold a
hearing on Damian’s motion to proceed in forma pauperis
where the objection was made on the court’s own motion on
the grounds of ability to pay. The district court erred when it
failed to conduct a hearing—hence, our order remanding the
issue to the district court.
   For the sake of completeness, we note that Tiffany asserted
that Damian waived his right to proceed in forma pauperis
because he paid the docketing fee and bond when he filed his
January 13, 2014, notice of appeal from the December 16,
2013, amended order which denied his motion to proceed in
forma pauperis on appeal. Tiffany also asserted that the fore-
going demonstrated Damian’s ability to pay for the appeal.
Because the docket fee paid by Damian is not inconsistent
with in forma pauperis eligibility, Damian did not waive his
right to seek to proceed in forma pauperis, and we reject
Tiffany’s arguments.
   We have observed that there is a statutory right of interlocu-
tory appellate review of a decision denying in forma pauperis
eligibility to be conducted “de novo on the record based on
the transcript of the hearing or the written statement of the
court.” § 25-2301.02(2). See State v. Sims, 291 Neb. 475, 865
N.W.2d 800 (2015). See, also, Glass v. Kenney, 268 Neb. 704,
687 N.W.2d 907 (2004); Jacob v. Schlichtman, 261 Neb. 169,
622 N.W.2d 852 (2001). The statutory provisions anticipate an
appeal achieved by filing a docket fee or by filing a poverty
affidavit in lieu of the docket fee and the filing of a record
sufficient for appellate review. Because Damian had a statu-
tory right to appeal, the district court’s denial of his motion
for in forma pauperis status on appeal based on ability to pay
                              - 82 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

without a hearing deprived this court of a record other than
the district court’s statement by which to perform a meaning-
ful appellate review of the in forma pauperis ruling. A record,
the cost of which is statutorily to be paid by the county, was
necessary for our review, and a record prepared at the county’s
expense does not demonstrate a party’s ability to pay for the
entire record or other costs of an appeal.
   In Jacob v. Schlichtman, supra, we discussed what costs,
fees, or security a litigant proceeding in forma pauperis was
excused from paying. We stated:
         After defining “in forma pauperis” and establishing
      a statutory procedure for determining whether a litigant
      may proceed in that status, the Legislature made specific
      provisions for waiver or payment of various costs and
      expenses which the in forma pauperis litigant is excused
      from paying. Section 25-2302 provides that upon deter-
      mining that a party may proceed in forma pauperis, the
      court “shall direct the responsible officer of the court
      to issue and serve all the necessary writs, process, and
      proceedings and perform all such duties without charge.”
      Counties are required to pay other essential costs incurred
      by the in forma pauperis litigant. See, § 25-2303 (expense
      of process by publication, if required); § 25-2304 (pay-
      ment of process and fees to secure presence of witnesses
      whom court finds to have evidence material and neces-
      sary to case); §§ 25-2305 to 25-2307 (costs associated
      with briefs and record on appeal).
Jacob v. Schlichtman, 261 Neb. at 175-76, 622 N.W.2d at 856.
See, also, Glass v. Kenney, 268 Neb. at 708, 687 N.W.2d at
911 (stating that “[t]he fees, costs, or security referred to in
§ 25-2301.02(1) are those customarily required to docket an
appeal. See Neb. Rev. Stat. § 25-1912 (Cum. Supp. 2002). We
read §§ 25-2301.02 and 25-1912 in pari materia”). Although
Damian paid the docketing fee and bond when he sought
review of the district court’s in forma pauperis ruling, there
are other costs and fees associated with proceeding with an
                              - 83 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

appeal that can be costly, and such costs and fees would not
be borne by Damian if Damian were granted in forma pauperis
status. Therefore, we determined that Damian did not waive
his right to proceed in forma pauperis on appeal when he paid
a docketing fee.
   To summarize the proceedings, based on our determination
that the district court erred when it failed to hold an eviden-
tiary hearing regarding whether Damian had “sufficient funds
to pay costs, fees, or security” before denying his motion to
proceed in forma pauperis on appeal, we entered an order on
November 12, 2014, in which we vacated the December 16,
2013, amended order and remanded the issue for an eviden-
tiary hearing to be held in accordance with § 25-2301.02. On
November 14, 2014, the district court filed an order which
granted Damian the right to proceed in forma pauperis on
appeal. Thus, this issue has been resolved and a record of the
proceedings below, including the hearing on the merits of the
modification and support issues, has been prepared and filed
and is available for our review.

The District Court’s Denial of
Modification of Custody.
   With respect to the merits of this case, Damian claims
that the district court erred when it determined that Damian
failed to establish that a material change in circumstances had
occurred since the entry of the decree and thus declined to
modify custody of Jakai solely to Damian or order that Tiffany
pay child support. Having reviewed the record, we find no
merit to these assignments of error.
   [4-6] Child custody determinations are matters initially
entrusted to the discretion of the trial court, and although
reviewed de novo on the record, the trial court’s determina-
tion will normally be affirmed absent an abuse of discretion.
Schrag v. Spear, 290 Neb. 98, 858 N.W.2d 865 (2015). An
abuse of discretion occurs when a trial court bases its deci-
sion upon reasons that are untenable or unreasonable or if
                              - 84 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

its action is clearly against justice or conscience, reason,
and evidence. Flores v. Flores-Guerrero, 290 Neb. 248, 859
N.W.2d 578 (2015). A judicial abuse of discretion requires
that the reasons or rulings of the trial court be clearly unten-
able insofar as they unfairly deprive a litigant of a substan-
tial right and a just result. Schrag v. Spear, supra. In child
custody cases, where the credible evidence is in conflict on
a material issue of fact, the appellate court considers, and
may give weight to, the fact that the trial judge heard and
observed the witnesses and accepted one version of the facts
rather than another. Id.
   [7-9] The legal principles governing modification of child
custody are well settled. As summarized in Adams v. Adams,
13 Neb. Ct. App. 276, 285, 691 N.W.2d 541, 548-49 (2005),
“First, the party seeking modification must show a material
change in circumstances, occurring after the entry of the previ-
ous custody order and affecting the best interests of the child.
Next, the party seeking modification must prove that changing
the child’s custody is in the child’s best interests.” A material
change in circumstances means the occurrence of something
which, had it been known at the time of the initial decree,
would have persuaded the court to decree differently. See
Schrag v. Spear, supra. The party seeking modification of child
custody bears the burden of showing as an initial matter that
there has been a change in circumstances. See id.
   In this case, the district court stated in its November 8,
2013, order that Damian had failed to establish at the hearing
there had been a material change in circumstance since the
decree had been filed 2 years prior thereto and, in any event,
that the evidence was insufficient to determine it was in the
best interests of the minor child to modify custody. In making
these determinations, the district court set forth the evidence
as follows:
         1. That the minor child came for parenting time with,
      what [Damian] characterized as bruises on the body of
      the child. [Note: It is disputed as to when the bruising
                              - 85 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

     occurred.] [Brackets in original.] This incident was inves-
     tigated by law enforcement and the Department of Health
     and Human Services, and according to [Damian], the
     marks on the child were determined to be heat rashes.
     Further, and of significance, is that no action was taken
     by any agency in regard to this incident.
        2. That [Tiffany] failed to allow parenting time, as
     ordered by this Court, on multiple occasions and was held
     in contempt on two separate occasions. Although this
     reflects negatively upon [Tiffany], she has since corrected
     these poor decisions.
        3. That both parties fail to appropriately communicate
     in regard to the child, which has caused numerous, unnec-
     essary, problems for both parents.
        4. That [Damian] complains about [Tiffany] not fol-
     lowing the parenting plan in regard to his right of first
     refusal to parent the child, but, yet, [Damian] has not
     requested any additional parenting time pursuant to his
     right of first refusal. As a result, [Damian] is as much
     at fault as [Tiffany] on this issue. Again, the lack of
     communication skills by both parties only magnifies
     this issue.
        5. The evidence is completely void of any direct harm
     to the child caused by any alleged parenting deficien-
     cies of [Tiffany]. In fact, the evidence reflects that, for a
     single parent with limited resources, she has matured as
     a parent.
        6. [Tiffany’s] negative comments about [Damian] on
     social media is concerning, but no direct connection was
     made as to how these comments impact the child.
        7. Lastly, even if [Damian’s] concerns are reflective of
     the situation, the evidence does not reflect how these cir-
     cumstances are any different, now, than they were at the
     time that the Decree was entered.
Based on this evidence, the district court declined to modify
custody.
                              - 86 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

   [10] Upon our de novo review of the record in this case, we
agree that the evidence adduced at the modification trial did
not establish a material change in circumstances since the entry
of the decree warranting a change in custody. At trial, both
Damian and Tiffany presented conflicting evidence concern-
ing their own parenting strengths and the weaknesses of the
other parent. Both parties showed that they are employed and
that they love and are able to care for Jakai. Regarding why
he believed custody of Jakai should be modified, Damian pre-
sented evidence that Tiffany had interfered with his parenting
time on various occasions, and the record showed that she had
earlier been held in contempt for such interference. However,
the record also showed, as noted by the district court, that in
the year prior to the modification trial, Tiffany had addressed
this problem and adhered to the parenting time schedule. In
determining whether the custody of a minor child should be
changed, the evidence of the custodial parent’s behavior during
the year or so before the hearing on the motion to modify is of
more significance than the behavior prior to that time. Schrag
v. Spear, 290 Neb. 98, 858 N.W.2d 865 (2015); State on behalf
of Dawn M. v. Jerrod M., 22 Neb. Ct. App. 835, 861 N.W.2d
755 (2015).
   Damian testified that Tiffany made disparaging remarks
about him on social media, and we agree with the district court
that this is concerning. But the record did not show that this
disrespect was communicated to the child or affected him up
to the point of trial. The record shows that Damian claimed
that Tiffany did not adhere to Damian’s right of first refusal
and failed to consult with him on decisions regarding Jakai’s
medical treatment and daycare. However, Tiffany presented
contrary evidence regarding Damian’s failure to communicate
effectively about decisions regarding Jakai and that Damain
had not requested any additional parenting time with Jakai
through his right of first refusal.
   In child custody cases, where the credible evidence is
in conflict on a material issue of fact, the appellate court
                              - 87 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
            STATE ON BEHALF OF JAKAI C. v. TIFFANY M.
                        Cite as 292 Neb. 68

considers, and may give weight to, the fact that the trial judge
heard and observed the witnesses and accepted one version of
the facts rather than another. Schrag v. Spear, supra. Based on
the evidence presented at trial, the district court determined
that there was not a change in circumstances warranting a
modification of custody. The district court also determined that
the evidence failed to show that a change of custody solely
to Damian was in Jakai’s best interests. Given the record in
this case, and given our standard of review and deference to
the trial court’s determinations with respect to the credibility
of the witnesses, we cannot say that the court’s denial of the
modification of custody was clearly untenable or an abuse
of discretion. Accordingly, we affirm the decision of the dis-
trict court.
                          CONCLUSION
   The issue of Damian’s in forma pauperis status on appeal
has been resolved. Upon our de novo review of the record of
the modification trial, we determine the district court did not
abuse its discretion when it determined that Damian failed to
show a material change in circumstances since the entry of
the decree or that the best interests of the child demonstrably
required modification and thus concluded that a modifica-
tion of custody was not warranted and adjusted child support.
Therefore, we affirm the November 8, 2013, order of the dis-
trict court in all respects.
                                                     A ffirmed.